Exhibit 10.5
 
AMENDMENT TO CONSULTING AGREEMENT
 
This Amendment to Consulting Agreement (this "Amendment") is made effective as
of the 20th day of December, 2013 (the "Effective Date"), by and between Stratex
Oil & Gas Holdings, Inc., a Colorado corporation (the "Company") with offices
located at 30 Echo Lake Road, Watertown CT 06795 (the "Premises") and Alan
Gaines, an individual residing at 23 Cardinal Road, Weston CT 06883 (the
"Consultant").
 
RECITALS
 
WHEREAS, Company and Consultant are parties to a Consulting Agreement dated as
of October __, 2013 (the "Agreement") pursuant to which Consultant was retained
to assist the Chairman of the Board/CEO review current projects, identify new
oil & gas acquisitions; and aid in the financing of future acquisitions and/or
business combinations, pursuant to the terms of this Agreement; and
 
WHEREAS, due to the uncertainty surrounding certain compensatory aspects of the
Agreement, the Consultant and the Company have agreed to amend the Agreement as
set forth below.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged by the Parties, it is hereby agreed as follows:
 
1.             Section 5 of the Agreement is hereby deleted in its entirety and
the following is hereby substituted therefore:
 
"5.  Grant of Stock Option.  Upon the execution hereof, all prior stock options
previously granted to Consultant shall be cancelled and the Company shall hereby
grant to Consultant a new stock option, exercisable for up to 7,500,000 shares
of the Company's common stock at an exercise price $0.15 per share.  The new
option is immediately exercisable with respect to 4,500,000 shares and will vest
with respect to the remaining 3,000,000 shares on either (a) the date on which
Mr. Gaines shall become a director of the Company or (b) December 31, 2014, in
the event the Company has not procured D&O liability insurance in excess of $5
million by such date.  The Option may be exercised at any time prior to December
20, 2018 and shall permit cashless exercise by Consultant"
 
2.             Upon the execution hereof, Consultant shall surrender for
cancellation, all shares of the Company's Series A Preferred Stock that were
previously issued to Consultant.
 
3.             The parties hereto expressly ratify the Agreement and, except as
set forth in this Amendment, all terms and conditions of the Agreement remain in
full force and effect.
 
4.             This Amendment shall be governed by and construed in accordance
with the domestic laws of the Connecticut without giving effect to any choice or
conflict of law provision or rule (whether of the State of Connecticut or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Connecticut.
 
[Signatures to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal as of the day and year first written above.
 
COMPANY:
     
STRATEX OIL & GAS, INC.,
      By:                 Its:           
CONSULTANT:
         
ALAN GAINES



 
 2

--------------------------------------------------------------------------------